DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 22 is objected to because of the following informalities: There is no period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 4, there is a lack of antecedent basis for “the stimulation rate.”
	As to claim 13, there is a lack of antecedent basis for “the power saving mode.”
	As to claim 14, it is unclear what is meant by “at least every second electrode.” It can be interpreted such that pulses to every electrode (at least every second electrode 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daly et al. (US 2006/0052841 A1) hereinafter “Daly.”
As to claim 21, Daly discloses a cochlear implant (¶0031) comprising 
- at least one input transducer for capturing incoming sound and for generating electric audio signals which represent frequency bands of the incoming sound (¶0032 and ¶0040, Figs. 1-2. Microphone 124.), 
- a sound processor which is configured to analyze and to process the electric audio signals (¶0032 and ¶0040, Figs. 1-2. Speech processing unit 126.), 
- a transmitter that sends the processed electric audio signals (¶0032 and ¶0045, Figs. 1-2. External transmitter unit 128.), 

- an electrode array embedded in the cochlear comprising a number of electrodes for stimulating the cochlear nerve with said electric pulses (¶0033 and ¶0047, Figs. 1-2. Electrode array 142.), and 
- a control unit configured to control the distribution of said electric pulses to the number of said electrodes (¶0033 and ¶0047, Figs. 1-2. Stimulus output controller and telemetry 250.), 
wherein the control unit is configured to distribute the electric pulses to the number of electrodes in dependence of characteristics of the incoming sound (¶0047, Figs. 1-2. “Stimulus output controller and telemetry block 250 (hereinafter "SC&T block 250") that uses the received information to direct the stimulation of the electrodes of electrode array 142. This may include, for example, generating timing and control signals for opening or closing electrode switches 252 for application of stimulus using electrode array 142.” Inherent that output is dependent on characteristics of incoming sound since the device is a hearing implant.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 14-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Meister et al. (US 2017/0080228 A1) hereinafter “Meister.”
As to claim 1, Daly discloses a cochlear implant (¶0031) comprising 
- at least one input transducer for capturing incoming sound and for generating electric audio signals which represent frequency bands of the incoming sound (¶0032 and ¶0040, Figs. 1-2. Microphone 124.), 
- a sound processor which is configured to analyze and to process the electric audio signals (¶0032 and ¶0040, Figs. 1-2. Speech processing unit 126.), 
- a transmitter that sends the processed electric audio signals (¶0032 and ¶0045, Figs. 1-2. External transmitter unit 128.),
- a receiver/stimulator, which receives the processed electric audio signals from the transmitter and converts the processed electric audio signals into electric pulses (¶0033 and ¶0046, Figs. 1-2. Internal receiver unit 132.), 

- a control unit configured to control the distribution of said electric pulses to the number of said electrodes (¶0033 and ¶0047, Figs. 1-2. Stimulus output controller and telemetry 250.), 
wherein the control unit is configured to distribute said electric pulses to the number of said electrodes by applying one out of a plurality of different coding schemes (¶0047, ¶0050 and ¶0066. Various stimulation schemes applied to electrodes. Various speech coding strategies.).
Daly does not expressly disclose wherein the applied coding scheme is selected according to characteristics of the incoming sound.
Daly in view of Meister discloses wherein the applied coding scheme is selected according to characteristics of the incoming sound (Meister, ¶0056-0057 and ¶0065, Fig. 5. “The Stimulation Coding Module 507 may be configured to switch between different selected stimulation coding strategies as a function of changes in the key feature value monitored by the Key Feature Monitor 506 and further as a function of more features of the band pass envelope from the Envelope Detector 502; for example, the envelope amplitude, envelope slope and/or envelope peak value. Thus, where the key feature value is SNR, for high SNR, the Stimulation Coding Module 507 may trigger a CSSS sequence at each zero-crossing of the band pass signal, while for lower SNR values, the Stimulation Coding Module 507 may trigger a CSSS sequence only for zero crossings with a certain threshold minimum envelope value (e.g., from the Hilbert envelope). This envelope threshold functionality may be advantageous in noisy environments (low SNR) to better distinguish between zero crossing events just caused by noise and those actually caused by a speech or musical signal.”).
Daly and Meister are analogous art because they are from the same field of endeavor with respect to cochlear implants.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to switch between coding strategies based on a feature of the input sound signal, as taught by Meister. The motivation would have been to adjust for noise vs speech or music (Meister, ¶0065).
As to claim 2, Daly in view of Meister discloses wherein the sound processor is configured to analyze the characteristics of the incoming sound (Meister, ¶0056-0057, Fig. 5. “A Key Feature Monitor 506 monitors one or more key features present in the input sound signal or the band pass signals.”).
The motivation is the same as claim 1 above.
As to claim 3, Daly in view of Meister discloses wherein the distribution of said electric pulses to the number of said electrodes is performed according to a specific hearing situation (Daly, ¶0043, Fig. 2. “A mapping and stimulation rate controller block 226 (hereinafter "M&SR block" 226) that preferably determines, based on the stimulation strategy being implemented, control information for use in applying stimulus via the electrode array 142, in accordance with the received signals.” “The electrodes may be dynamically grouped based on, for example, characteristics of the received maxima or some combination of both predefined information and dynamic information.” Electrode stimulus based on received signals.).
As to claim 4, Daly in view of Meister discloses configured to increase the stimulation rate in case that not all frequencies need to be stimulated (Daly, ¶0056. “Embodiments of the present invention may be used to vary the stimulation rate of signals applied at different frequencies. For example, embodiments may be used in which higher frequency channels are mapped together so that they are stimulated at a 
As to claim 5, Daly in view of Meister discloses apply a stimuli-specific coding scheme for listening to music (Meister, ¶0065. “Thus, where the key feature value is SNR, for high SNR, the Stimulation Coding Module 507 may trigger a CSSS sequence at each zero-crossing of the band pass signal, while for lower SNR values, the Stimulation Coding Module 507 may trigger a CSSS sequence only for zero crossings with a certain threshold minimum envelope value (e.g., from the Hilbert envelope). This envelope threshold functionality may be advantageous in noisy environments (low SNR) to better distinguish between zero crossing events just caused by noise and those actually caused by a speech or musical signal.”).
The motivation is the same as claim 1 above.
As to claim 7, Daly in view of Meister discloses wherein the control unit is configured to distribute the electric pulses to the number of electrodes according to a coding scheme for a telephone conversation and/or according to a coding scheme for listening to music and/or according to further coding schemes (Meister, ¶0056-0057 and ¶0065, Fig. 5. “The Stimulation Coding Module 507 may be configured to switch between different selected stimulation coding strategies as a function of changes in the key feature value monitored by the Key Feature Monitor 506 and further as a function of more features of the band pass envelope from the Envelope Detector 502; for example, the envelope amplitude, envelope slope and/or envelope peak value. Thus, where the key feature value is SNR, for high SNR, the Stimulation Coding Module 507 may trigger a CSSS sequence at each zero-crossing of the band pass signal, while for lower SNR values, the Stimulation Coding Module 507 may trigger a CSSS sequence only for zero crossings with a certain threshold minimum envelope value (e.g., from the Hilbert envelope). This envelope threshold functionality may be advantageous in noisy 
The motivation is the same as claim 1 above.
As to claim 8, Daly in view of Meister discloses wherein the sound processor in the cochlear implant is configured to analyze the electric audio signals which represent frequency bands of the incoming sound with respect to an information content and to process only frequency bands that contain meaningful information such that a smaller number of electrodes than the total number of electrodes available is used for stimulating the cochlear nerve (Daly, ¶0050 and ¶0055, Figs. 4 and 10. Filter channels mapped to electrodes. Certain electrodes not used.).
As to claim 14, Daly in view of Meister discloses wherein the control unit is configured to control the distribution of electric pulses to the number of electrodes such that electric pulses are delivered to at least every second electrode in order to reduce frequency channel interactions (Daly, ¶0055. “Although table 400 illustrates an example in which filter channels 9-22 are used and there are no gaps between these filter channels, other embodiments are possible where gaps exist. For example, in another embodiment, filter channel 22 may be mapped to electrode 22, filter channel 20 mapped to electrode 20, filter channel 18 mapped to electrode 18, filter channel 16 mapped to electrode 16, filter channels 13-14 mapped to electrode 14, filter channels 10-11 mapped to electrode 10, filter channels 6-8 mapped to electrode 7, and filter channels 2-4 mapped to electrode 4.”).
As to claim 15, Daly in view of Meister discloses wherein at least one wall channel is provided to reduce channel interactions, wherein the wall channel is a channel in which no signal is presented and which is adjacent to the edge of a channel in which a signal is presented (Daly, ¶0055. “Although table 400 illustrates an example in which filter channels 9-22 are used and there are no gaps between these filter channels, 
As to claim 17, Daly in view of Meister discloses an external part and an implanted part (Daly, ¶0032-0033, Figs. 1 and 2).
As to claim 18, Daly in view of Meister discloses two or more cochlear implants, wherein the cochlear implants are adapted for exchanging information about the applied coding scheme (Meister, ¶0083 and ¶0086, Fig. 17. Bilateral cochlear implant system. “If communication between the left and right sides (directly or via a remote relay station) is harmed or deactivated, each side implant can continue to operate independently.” Left and right sides communicate information.).
The motivation would have been to provide the benefits of two-sided hearing which can allow a listener to localize sources of sound in the horizontal plane (Meister, ¶0019).
As to claim 19, Daly in view of Meister discloses wherein the exchange of information is provided via a wireless communication link (Meister, ¶0083 and ¶0086, Fig. 17. Left and right sides communicate wirelessly directly or through a remote relay station.).
The motivation is the same as claim 18 above.
As to claim 20, Daly in view of Meister discloses to provide that the same coding scheme is applied in both cochlear implants of a binaural system by exchanging synchronizing control signals between the two cochlear implants (Meister, ¶0018 and 
The motivation is the same as claim 18 above.
As to claim 22, Daly in view of Meister discloses wherein the control unit is configured to distribute said electric pulses to the number of said electrodes by applying one out of a plurality of different coding schemes (Daly, ¶0047, ¶0050 and ¶0066. Various stimulation schemes applied to electrodes. Various speech coding strategies.), and 
wherein the applied coding scheme is selected according to characteristics of the incoming sound (Meister, ¶0056-0057 and ¶0065, Fig. 5. “The Stimulation Coding Module 507 may be configured to switch between different selected stimulation coding strategies as a function of changes in the key feature value monitored by the Key Feature Monitor 506 and further as a function of more features of the band pass envelope from the Envelope Detector 502; for example, the envelope amplitude, envelope slope and/or envelope peak value. Thus, where the key feature value is SNR, for high SNR, the Stimulation Coding Module 507 may trigger a CSSS sequence at each zero-crossing of the band pass signal, while for lower SNR values, the Stimulation Coding Module 507 may trigger a CSSS sequence only for zero crossings with a certain threshold minimum envelope value (e.g., from the Hilbert envelope). This envelope threshold functionality may be advantageous in noisy environments (low SNR) to better distinguish between zero crossing events just caused by noise and those actually caused by a speech or musical signal.”).
The motivation is the same as claim 1 above.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Meister, as applied to claim 1 above, in view of Yip et al. (US 2016/0287870 A1) hereinafter “Yip.”
As to claim 9, Daly in view of Meister does not expressly disclose to activate a power saving mode in which the incoming sound is analyzed by the sound processor and only frequency bands of the incoming sound that contain meaningful information are transmitted to the electrodes.
Daly in view of Meister as modified by Yip discloses to activate a power saving mode in which the incoming sound is analyzed by the sound processor and only frequency bands of the incoming sound that contain meaningful information are transmitted to the electrodes (Yip, ¶0024. “The reconfigurability of the filter back allows selection of the optimum number of spectral channels for different subjects so that unnecessary channels can be turned off. In some cases, when available battery level is low, the cochlear implant can be switched to an operation mode using a lower number of channels to save battery power until the battery is recharged.”).
Daly, Meister and Yip are analogous art because they are from the same field of endeavor with respect to cochlear implants.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to conserve power, as taught by Yip. The motivation would have been to save battery power (Yip, ¶0024).
As to claim 10, Daly in view of Meister does not expressly disclose wherein some channels of the cochlear implant can be turned off depending on an input channel.
Daly in view of Meister as modified by Yip discloses wherein some channels of the cochlear implant can be turned off depending on an input channel (Yip, ¶0024 and ¶0083. “The reconfigurability of the filter back allows selection of the optimum number of 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to turn off unnecessary channels, as taught by Yip. The motivation would have been to save battery power (Yip, ¶0024).
As to claim 11, Daly in view of Meister as modified by Yip discloses wherein a special power saving mode can be activated, in which the acoustic input signal is analysed and only frequency bands that contain a certain information content are delivered to the electrodes (Yip, ¶0024 and ¶0055. “The reconfigurability of the filter back allows selection of the optimum number of spectral channels for different subjects so that unnecessary channels can be turned off. In some cases, when available battery level is low, the cochlear implant can be switched to an operation mode using a lower number of channels to save battery power until the battery is recharged.”).
The motivation is the same as claim 9 above. 

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Meister, as applied to claim 1 above, in view of Solum et al. (US 2011/0249836 A1) hereinafter “Solum.” 
As to claim 13, Daly in view of Meister does not expressly disclose wherein the entering of the cochlear implant into the power saving mode is dependent on a user's interaction or reaction to an incoming sound to the one or more microphones, such as head movement or a reply captured by the transducer(s).
Daly in view of Meister as modified by Solum discloses wherein the entering of the cochlear implant into the power saving mode is dependent on a user's interaction or reaction to an incoming sound to the one or more microphones, such as head movement or a reply captured by the transducer(s) (Solum, ¶0006. “A predetermined command is 
Daly, Meister and Solum are analogous art because they are from the same field of endeavor with respect to cochlear implants.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to enter a low power mode, as taught by Solum. The motivation would have been to extend the battery life of the hearing device (Solum, ¶0013).

Allowable Subject Matter
Claims 6, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654